Citation Nr: 1343432	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  08-19 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1995 and from May 1999 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim on appeal.

In May 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.

The issue was previously remanded by the Board in July 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that this claim must be remanded for further evidentiary development.  

The Veteran noted the absence of high blood pressure on her July 1995 separation examination.  Nevertheless, she has hypertension that is either caused by or incurred during her active service.  

In the July 2012 remand, the Board requested that the Veteran undergo an examination if additional service treatment records indicate treatment for hypertension during her active service.  The Veteran's service treatment records from her second period of active duty service, May 1999 to August 1999, were found unavailable.  

The RO scheduled the Veteran for a VA examination in January 2011.  The Veteran reported to the examiner that she was first found to have elevated blood pressure on a physical exam during an Air National Guard weekend.  Subsequent to that time, she was reactivated as an administrator.  She was found to have elevated blood pressure in May 2006.  She underwent serial blood pressure readings in September 2005.  The examiner noted a diagnosis of hypertension.  The examiner opined that the Veteran's hypertension began during service; therefore, it is at least as likely as not that the Veteran's hypertension is related to her active service.  

Although the VA examiner gave a positive nexus opinion, the Board requests an addendum opinion with a rationale for the examiner's opinion as to the onset of the Veteran's hypertension.  The Board notes that the Veteran's verified periods of active service are from August 1986 to August 1995 and from May 1999 to August 1999.  

Private gynecological treatment reports dated from March 1998 to May 2003 are negative for a diagnosis of hypertension.  In a November 2005 health questionnaire the Veteran reported she was diagnosed with elevated blood pressure in July 2005.  Given the lack of diagnosis of hypertension during her first period of active military service and the negative history of hypertension until July 2005, the examiner's basis for concluding that hypertension is related to active duty is unclear.   Accordingly, a clarifying opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, VA and non VA, which pertain to her claim for service connection for hypertension, that have not yet been associated with the claims folder.

2.  Then, return the claims file to the examiner who conducted the January 2011 VA hypertension examination, or if she is unavailable for any reason, to an examiner who is equally qualified to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current hypertension is related to either period of active service (August 1986 to August 1995 or May 1999 to August 1999).

The examiner should indicate in his/her report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  If any opinion cannot be made without resort to speculation, the examiner should so state with supporting rationale.  

3.  Thereafter, the Veteran's claim should be readjudicated.  If any benefit sought remains denied, the Veteran should be provided with a Supplemental Statement of the Case ('SSOC').  After the Veteran and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


